FILED
                            NOT FOR PUBLICATION
                                                                           JUN 12 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LIQIANG GU,                                      No.   13-72936

              Petitioner,                        Agency No. A087-957-069

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Argued October 10, 2018
                     Submission Deferred October 10, 2018
                              Submitted June 6, 2019
                  University of Hawaii Manoa, Honolulu, Hawaii

Before: WARDLAW, BERZON, and RAWLINSON, Circuit Judges.

      Liqiang Gu (Gu) petitions for review of a decision from the Board of

Immigration Appeals (BIA) affirming the denial of his motion to terminate

removal proceedings, and his applications for withholding of removal, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
protection under the Convention Against Torture (CAT). We have jurisdiction

pursuant to 8 U.S.C. § 1252(a)(1). We review the decision of the Immigration

Judge (IJ) when, as here, the BIA affirms the IJ’s decision without issuing a

separate opinion. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.

2003), as amended.1

      1. The IJ did not err in concluding that Gu was removable under 8 U.S.C. §

1182(a)(7)(A)(i)(I), which provides for inadmissibility if the individual seeking

admission “(1) is an immigrant (2) who at the time of application for admission (3)

lacks a valid entry document.” Minto v. Sessions, 854 F.3d 619, 624 (9th Cir.

2017), cert. denied, 138 S. Ct. 1261 (2018) (internal quotation marks omitted). Gu

never possessed a valid entry document. In particular, he was not issued an

“umbrella permit,” which might permit his continued presence in the

Commonwealth of the Northern Mariana Islands (the CNMI).2

      Gu’s contention that 8 U.S.C. § 1182(a)(7)(A)(i)(I) contravenes

congressional intent is foreclosed by Minto. See 854 F.3d at 625 (explaining that


      1
        Resolution of Gu’s appeal by a single member of the BIA was permissible.
See Falcon Carriche, 350 F.3d at 852.
      2
        Prior to the effective date of the Consolidated and Natural Resources Act
of 2008, which applied United States immigration laws to the CNMI, a Superior
Court Judge in the CNMI issued an order granting two-year “umbrella permits” to
allow immigrants with pending labor petitions to pursue their cases.
                                          2
removability under § 1182(a)(7)(A)(i)(I) is not contrary to Congress’s intent “to

offer limited protection from removal” under 48 U.S.C. § 1806(e)(1)(A)).

      2. We are not persuaded by Gu’s argument that excluding noncitizens from

eligibility for asylum violates his equal protection rights. The government has

articulated an economic interest in protecting visa-free tourism to the CNMI and

demonstrated how permitting noncitizens to apply for asylum may undermine the

CNMI tourist industry. Consequently, the asylum exclusion is not “wholly

irrational” and so does not violate Gu’s equal protection rights. Ledezma-Cosino v.

Sessions, 857 F.3d 1042, 1048 (9th Cir. 2017), cert. denied, 138 S. Ct. 643 (2018)

(citation omitted). Gu’s asylum claim, tethered to his equal protection claim, is

foreclosed.

      3. The evidence of record does not compel a conclusion that it was more

likley than not that Gu will be persecuted on account of his Christian faith if

removed. See Alvarez-Cerriteno v. Sessions, 899 F.3d 774, 778 (9th Cir. 2018)

(articulating standard). Gu was not arrested, threatened, or physically harmed, and

he presented no evidence that the government would be interested in taking such

action against him in the future. Cf. Bringas-Rodriguez v. Sessions, 850 F.3d 1051,

1073 (9th Cir. 2017) (recognizing that petitioner suffered past persecution when he

was subjected to “brutal beatings and rapes”). Gu does not challenge the BIA’s


                                           3
denial of CAT relief and has thereby waived that issue. See Rizk v. Holder, 629

F.3d 1083, 1091 n.3 (9th Cir. 2011) (deeming issues waived that were not raised in

the opening brief). Substantial evidence therefore supports the denial of

withholding of removal and CAT relief. See Bringas-Rodriguez, 850 F.3d at 1059

(reviewing for substantial evidence).

      4. The IJ correctly determined that she lacked jurisdiction to grant parole-in-

place. The Department of Homeland Security has exclusive authority to grant such

relief. See Matter of Castillo-Padilla, 25 I & N Dec. 257, 261 (BIA 2010).

      PETITION DENIED.




                                          4